                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     DUBLIN DIVISION

XAVIER MAURICE CLARK,                   )
                                        )
              Plaintiff,                )
                                        )
       v.                               )                  CV 319-019
                                        )
OFFICER CASWELL, Warden; FNU            )
GIBBENS, Deputy Warden of Security; FNU )
WIDICKER, Unit Manager; FNU JACKSON, )
Medical Director; SSG FNU CULLENS,      )
Security of Wellbeing of Inmates; and   )
HAMEED, Security Officer,               )
                                        )
              Defendants.               )


           MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


        Plaintiff, currently incarcerated at Phillips State Prison (“PSP”) in Buford, Georgia,

filed the above-captioned case pursuant to 42 U.S.C. § 1983 concerning events alleged to

have occurred at Johnson State Prison (“JSP”) in Wrightsville, Georgia. Before the Court is

Plaintiff’s motion for an emergency preliminary injunction. (Doc. no. 15.)

       On March 12, 2019, Plaintiff filed a motion for preliminary injunction regarding events

alleged to have occurred at Valdosta State Prison (“VSP”) in Valdosta, Georgia. (Id.) In his

motion, Plaintiff argues VSP officials are acting against him, breaching their duties to keep

Plaintiff in a safe and sanitary cell, denying him access to clippers to shave only once a week

while the prison is on lockdown, and denying him proper clothes to wear to eliminate future

sexual assault attempts. (Id.) He further states VSP officials threatened and physically abused

him. (Id.) Plaintiff requests the Court reprimand and sanction prison officials to prevent future
retaliation against him, provide him full access to the law library, restrict VSP officials access to

Plaintiff, and transfer him to a new prison. (Id.) However, on March 7, 2019, Plaintiff filed with

the Court a notice of change of address, wherein he states he was transferred to Phillips State

Prison (“PSP”) in Buford, Georgia. (Doc. no. 11.)

       Plaintiff’s motion for a preliminary injunction should be denied as moot because

Plaintiff was transferred to PSP from VSP. See Davila v. Marshall, 649 F. App’x 977, 979-

80 (11th Cir. 2016) (citing Spears v. Thigpen, 846 F.2d 1327, 1328 (11th Cir. 1988)) (“[A]

prisoner's request for injunctive relief relating to the conditions of his confinement becomes

moot when he is transferred.”)

        Accordingly, the Court REPORTS and RECOMMENDS Plaintiff’s motion for an

emergency preliminary injunction be DENIED AS MOOT. (Doc. no. 15.)

       SO REPORTED and RECOMMENDED this 26th day of March, 2019, at Augusta,

Georgia.




                                             2
